In the superior court the demurrer to the declaration was overruled, subject to the defendant's exception. Instead of entering judgment upon the demurrer, the parties were ordered to trial and a verdict was rendered for the plaintiff. The declaration contained two counts (Tenney v. Clement,10 N.H. 52, 53, 54); and as the verdict was general, it is to be presumed, in the absence of a certificate from the trial court showing the contrary, that the verdict was ordered upon evidence introduced upon both counts. If, then, the demurrer should have been sustained as to either count, the verdict must be set aside, the same as it would be were the case here on a motion in arrest of judgment, instead of upon demurrer. Glines v. Smith,48 N.H. 259, 268; Peabody v. Kingsley, 40 N.H. 416; Atkinson v. Scammon,22 N.H. 40, 43; Parsons v. Bellows, 6 N.H. 289, 292; Blanchard v. Fisk,2 N.H. 398, 400.
The words alleged to have been spoken concerning the plaintiff in the first count are set out. But the second count is general; no words are set out. It is there alleged that at a different time and "in certain other discourse" the defendant charged "the plaintiff with neglect of his wife, while sick, and to such an extent that she died in consequence of such neglect; that she was willfully neglected by said plaintiff so that she might die, and that he might receive the life insurance money, upon her death." Such a count in an action for slander is bad. While as a general rule matters and things are to be pleaded according to their legal effect or operation, and not according to their terms or form, still in declarations for slander there is an exception which requires the pleader to set out the words themselves; it is not sufficient to allege the substance or effect of the language used. Steph. Pl. 341, 342. Starkie S. 
L., s. 425.
The first case in this state in which the question was considered is Parsons v. Bellows, supra. There the declaration contained several counts, but in one of them the words in which the alleged charge was made were not set out. In that count the allegation was that the defendant, in a certain discourse which he had with divers persons of and concerning the plaintiff, falsely and maliciously charged the plaintiff with the crime of theft; and it was held that "in a count for slander by words, the words themselves must be set out, and be set out, if it be required to make them intelligible, with proper inuendoes and a sufficient explanation"; that the count was insufficient; and, as the verdict had been taken on all the counts, that the judgment should be arrested. See, also, *Page 402 
Bassett v. Spofford, 11 N.H. 127, 128; Smart v. Blanchard, 42 N.H. 137, 150.
Whether the words set out in the first count charge a crime involving infamous punishment (State v. Greenleaf, 71 N.H. 606, 611; Queen v. Instan, [1893] 1 Q.B. 450), and an intention to so charge is the only meaning that can be reasonably given to them, so that no averment or inuendo to that effect is necessary (Robinson v. Keyser, 22 N.H. 323; Noyes v. Hall,62 N.H. 594, 595), or whether they may bear a different meaning, necessitating an averment or inuendo showing the specific meaning with which they were spoken, we do not now decide. Harris v. Burley, 8 N.H. 256; Atkinson v. Scammon, supra; Sturtevant v. Root, 27 N.H. 69; Edgerly v. Swain, 32 N.H. 478, 481; Gorham v. Ives, Wend. 534; Gibson v. Williams, 4 Wend. 320; Beehler v. Steever, 2 Whart. 313; Dottarer v. Bushey, 16 Pa. St. 204, 209; Stich v. Wisedome, 1 Cro. Eliz. 348; Starkie S.  L., ss. 434-448. Before another trial is had the declaration may be amended, rendering such an inquiry of no value. Verdict set aside.
All concurred.